


110 HR 5495 IH: Relief for America’s Small and

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5495
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2008
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend for one year the exemption of returning workers
		  from the numerical limitations for H–2B temporary workers.
	
	
		1.Short titleThis Act may be cited as the
			 Relief for America’s Small and
			 Seasonal Businesses Act.
		2.Extension of
			 returning worker exemption to h–2b numerical limitation
			(a)In
			 generalSection 214(g)(9)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended by
			 striking an alien who has already been counted toward the numerical
			 limitation of paragraph (1)(B) during fiscal year 2004, 2005, or 2006 shall not
			 again be counted toward such limitation during fiscal year 2007. and
			 inserting an alien who has already, during any 1 of the 3 preceding
			 fiscal years, been counted toward the numerical limitation of paragraph (1)(B)
			 shall not again be counted toward such limitation during fiscal year
			 2008..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 enacted on October 1, 2007.
			
